Title: To James Madison from Cumberland D. Williams, 29 January 1820
From: Williams, Cumberland D.
To: Madison, James


Sir,
Balto: Jany. 29th: 1820.
By this mail I have forwarded to your address a Pamphlet on “The Causes of the present commercial embarrassment of the U. States with a plan of reform of the Circulating Medium,” with the hope that you will peruse, and if entitled to notice pass your opinion upon it with your accustomed frankness.
No pretentions are made as to the style; The subject is one about which much has been said and written and certainly not often with much perspicacity, or much general approbation.
It must be acknowledged few persons Comparatively seem to understand it and hence it is, perhaps, that there is so much determination to adhere to the precious metals, when by it we are put to so much suffering, and when it is certainly quite feasable to depart from it, without committing ourselves to a fluctuating currency, or one the tendency of which should be to depreciation.
Specie payments are at an end over the Allegany Mountains. And it is yet doubtful whether they can be persevered in on the Atlantic Board. There is a pause in the India Trade now, but more activity in the consuming markets of Europe would give instant animation to our India merchants, and of course overlay all our Banking institutions, if not to their ruin, much to their injury.
I beg to refer to the Pamphlet with the remark that it is not now the enquiry whether Banks have been advantageous to us or not. We find them established: and probably will continue to be so. The Evils have a different origin for the most part. I beg to […]er the profound homage which all owe to your great name.
Cumbd. D: Williams
